 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Community Hospital at Glen CoveandLocal810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 29-RC-483317 January 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS, JOHANSEN, AND BABSONOn 26 March 1985 the Regional Director forRegion 29 issued the attached Supplemental Deci-sion and Order. The Regional Director, applyingthe disparity-of-interests test set forth in St.FrancisHospital (St.Francis II), 271NLRB 948 (1984),found that the interests of the petitioned-for unit ofall full-time and regular part-time skilled and plantmaintenance employees and those of the Employ-er's other nonprofessional employees were not suf-ficiently disparate towarrant a separate mainte-nance unit.In accordance with Section 102.67 of the Board'sRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion.By telegraphic order of 8 August 1985, therequest for review was granted.The Board has reviewed the entire record in thiscase and has decided to affirm the Regional Direc-tor's Supplemental Decision and Order. According-ly,we shall vacate the election conducted on 2April 1980 and dismiss the petition.ORDERThe election conducted on 2 April 1980 is vacat-ed and the petition is dismissed.SUPPLEMENTAL DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Steven M. Swirsky, a hearing officer ofthe National Labor Relations Board. On March 14, 1980,the undersigned issued a Decision and Direction of Elec-tion in which I found the following unit appropriate forthe purpose of collective bargaining within themeaningof Section 9(b) of the Act: all full-time and regular part-time employees of the Engineering Department em-ployed by the Employer' at its Glen Cove, New Yorklocation, excluding all other employees, guards and su-pervisors as defined in the Act. Thereafter, the Employ-er filed a timely request for review of the aforesaid Deci-sion and Direction of Election. On April 2, 1980, anelectionwas held in the aforesaid unit and the ballotswere impounded.2 On September 29, 1983, the BoardIThe name of the Employer appears as stated at the hearing.2The Petitioner filed timely objections to conduct affecting the resultsof the electiongranted the Employer's request for review. On August23, 1984, the Board remanded this proceeding to the un-dersigned for further consideration consistent with theBoard's Decision and Order inSt.Francis Hospital, 271NLRB No. 160 (1984)(St.Francis II).Pursuant thereto,the hearing was reopened and held before David S.Cohen, a hearing officer of the National Labor RelationsBoard.Upon the entire record in this proceeding, I find:1.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2.No question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act for the following reasons:The Petitioner seeks to represent a unit of all full-timeand regular part-time skilled and plant maintenance em-ployees, including carpenters, painters, plumbers, electri-cians, refrigeration engineers, stationary boiler engineers,locksmiths, 11 helpers, maintenance and utility employ-ees employed by the Employer at its premises located atSt.Andrews Lane, Glen Cove, New York, excluding allother employees, office clerical employees, guards andsupervisors as defined in the Act.3 The Petitioner is notwilling to represent employees in any other unit foundappropriate. The employee the Petitioner seeks to repre-sentwork in the Engineering Department of the Em-ployer.At the first hearing, the Employer contendedthat the unit sought was inappropriate and argued thatthe only appropriate unit was a broad service and main-tenance unit.At the second hearing, the Employerargues that the hospital is a small functionally integratedfacility and the only appropriate unit is a unit of all non-professional employees.However, the Employer takesthe position that, if a unit of maintenance employees isdeemed appropriate, such unit should include all employ-ees of the Engineering Department: MaintenanceI,II,IIIworkers, stationary boiler operators, painters, four lead-persons, construction, boiler plant, electrical, plumbing,maintenanceand plant clerical employees.4The hospital complex consists of four buildings con-nected by corridors or tunnels, with two additions builtin 1983 for a total of 250,000 square feet. There is a sepa-ratemansion on the hospital grounds which houses thehospital's drug program. The hospitalis a non-profit fa-cilitywith 279 beds and approximately 1100 employees.The registered nurses employed by the hospital are rep-resented by the New York State Nurses Association.There is no history of collective bargaining for any ofthe hospital's other employees.The hospital is divided into 27 departments in threebroad areas: finance, medical, service and maintenance.The following departments fall within the service andmaintenance area: engineering, building services, laun-aThe unit appears as amended at the hearing4Although the Petitioner does not use the same job classifications asthe Employer, the Petitioner's unit coincides with this alternate unit pro-posed by the Employer At the first hearing, the Petitioner raised theissue of whether the plant clericals were confidential employees. I foundthat they were not confidential employees and that they shared a commu-nity of interest with the other employees of the Engineering Department278 NLRB No. 18 COMMUNITY HOSPITAL AT GLEN COVEdry, dietary, central supply; and purchasing. The Depart-ment Heads in the service and maintenance area reporttoAssistantVice President Flanagan, except centralsupply reports to Assistant Vice President Willemin. TheDepartment Heads in radiology and rehabilitative medi-cine also report to Assistant Vice President Flanagan.The daily operations of the Engineering Departmentare' supervised by its Department Head, the Chief Engi-neer,who -reports directly to Assistant Vice PresidentFlanagan. After Flanagan approves a personnel requisi-tion form submitted by the Chief Engineer, the Directorof Employee Relations refers suitable candidates for hireto the Chief Engineer. The Chief Engineer makes thefinal decision regarding hiring, disciplining and firing.The Chief Engineer may consult with the Director ofEmployee Relations prior to making serious disciplinarydecisions. Such decisions may be reviewed by the Direc-tor of Employee Relations to insure compliance withhospital's policy. The Chief Engineer schedules vacationsand necessary overtime; he completes evaluation formson all Engineering Department employees annually. Theauthority of the Chief Engineer is the same as all otherDepartment Heads; all follow the same procedures withrespect to the hire, fire and discipline of employees.The Engineering Department is divided into fourshops: plumbing/maintenance, electrical, paint and car-pentry. The Engineering Department, is responsible formaintaining the physical integrity of the hospital, buildingand equipment.5 Its employees exercise a wide range ofskills and utilize various specialized tools and equipment.The hospital requires past experience for all job classifi-cationswithin the Engineering Department.6 The wagerates within the Engineering Department reflect the em-ployees' skills and experience. The majority of the Engi-neeringDepartment employees are in pay grades 7-10;the majority of the other nonprofessional employees arein pay grades 2--4.7 Only 30% of the other nonprofes-sionalemployees are in pay grades 5-9. The EngineeringDepartment employees are eligible for the same fringebenefits as professionals and nonprofessional employees.The Engineering Department employees accrue vacationleave at the same rate as office clerical and service andmaintenance employees; certain other nonprofessionalemployees accrue such leave at a greater rate.9 The En-gineeringDepartment employees participate with profes-sional and nonprofessional employees in the EmployeeHospital Improvement Committee, which meets monthly6The hospital subcontracts some repair work based on such factors asnecessary skill, equipment and duration In 1981, the hospitalsubcontract-ed its grounds maintenance and eliminated the positions of grounds super-visor and maintenance IV, the least skilled position6Three employees were promoted from maintenance IV to mainte-nance III (one of whom was later promoted to maintenance II) One em-ployee was promoted from maintenance III to maintenance II Four em-ployees in the Engineering Department transferred there from other hos-pital departmentsTThere are 14 pay grades "Nonprofessional employees" refers to allservice, generalmaintenance,technical, office clerical employees, and se-cunty officers herein8With the exception of registerednurseswho are represented by theNew York State Nurses Association9For example, Engineering Department employees accrue vacationleave of 2 weeks after 1 year, LPN's accrue 3 weeks after I year, X-raytechnicians accrue 4 weeks after i year.81to discuss employee concerns. The Committee addressesemployee terms and conditions of employment.The 'Engineering Office, maintenance shop, electricalshop, and carpentry shop are concentrated in the north-west section of the hospital complex. The painting shopislocated in the south/central section of the hospitalcomplex. All employees of the Engineering Departmentreport to the maintenance shop each day. They weargreen uniforms and change in locker rooms located nearthe maintenance shop.The hospital had the following employees and jobclassificationswithin the Engineering Department: (6)stationary boiler operators; (2) painters; (7) maintenanceI; (4) maintenance It- (5) maintenance III; boiler plant su-pervisor; construction supervisor; electrical supervisor;plumbing/maintenance supervisor; and (2) clerk-typ-ists.10The stationary boilers operators remain in theboiler room to operate, maintain and repair the highpressure boilers and related pumps, motors, blowers, andcompressors. Two stationary boiler operators also per-form generalmaintenance/repair tasks.The paintersspend 95% of their time painting and plastering the inte-rior of the hospital. They do a limited amount of exteriorpainting and wall papering. The leadman painter spends80-90% of his time painting. He. mixes paints and paintsmachinery and equipment.The maintenance employeesassignedto the electricalshop repair and .replace equipment for the refrigerationand air conditioning systems. They repairsuctionma-chines, cast saws and laundry machines and install elec-tricalwiring, cables and fixtures. They perform safetychecks on housekeeping machines and biomedical equip-ment, such as cardioscopes and defibrillators. They dopreventive maintenance tasks, such-as cleaning and greas-ingmotors in various equipment. The "benchmen" re-pairsmotorized beds and dietary equipment, such astoasters and mixers.Themaintenanceemployeesassignedtotheplumbing/maintenance shop install and repair plumbingand, heating equipment, such as fixtures, circulators, hotwater heaters, tanks, sinks, pumps, etc. They do somesoldering, brazing, pipe cutting and threading. Generalmaintenance tasks include the repair and preventivemaintenance of wheelchairs, stretchers, and overbedtables,andthe checking of fire extinguishers.The maintenance employees assigned to the carpentryshop erect wood and steel partitions, walls, door frames,make and install shelves and cabinets, and maintain doors(sanding, replacing hooks and locks).On each shift,l i a maintenance employee performs"rounds." "Rounds" consists of checking, adjusting andtaking readings on various equipment, such as heaters,pumps, converters, exhausts, compressors. It takes two toio The Employer testified that it adopted the designation "supervisor"to eliminate the sexism in the customary terms of ` leadmen" and "fore-man " In practice, the "supervisors" are referred to as "leadmen" or"foremen " Neither party argues that those employees are supervisorswithin the meaning of the Act11 The Engineering Department employees work three shifts-8 a m. to4pm,4pm to 12am,and l2am.to8am 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree hours to perform "rounds." There is a six-pagechecklist which is completed on each set of "rounds."Any employee of the hospital may forwardaMainte-nanceWork Request form to the Engineering Depart-ment. Generally, ward clerks in the various patient careunits are requested to complete the form. These formswould be given to the Chief Engineer's Assistant by oneof the clerk-typists. Generally, the leadmen pick up therequests from the Engineering Department office. Whenthe requests involve emergency repairs, the clerk-typistsmay give them directly to leadmen or Engineering De-partment employees. Usually, the leadmenassign em-ployees to complete the tasks.The Engineering Department employees perform theirduties throughout the hospital complex.12 Some repairsand preventivemaintenance tasks areperformed withinthe various shops. Often, the Engineering Departmentemployees come in contact with other hospital personnelin the course of repair or renovation work. They maycheck with other hospital personnel prior to commenc-ing their work. Usually, they attempt to ascertain thenature of the repair task from the other hospital person-nel.On rare occasions, Engineering Department employeeshave worked with the employees from the service de-partments, e.g_, the annual awards dinner, the set-up of asafety display, the renovation of the doctors' lounge. Al-though they worked on the same project, there was nointerchange of function. They simply worked in the samearea performing different tasks.An examination of the job descriptions of the employ-ees in Building Services, Laundry, Dietary, CentralSupply and Purchasing reveals that their work does notrequire the degree of skill and knowledge required byemployees in the Engineering Department for work per-formed by them. The work of the former group consistsof simple tasks requiring basic skills and training. How-ever, there are various nonprofessional job classificationsin the medical departments that do require specializedskillsand knowledge, such as EKG Technicians I("EchocardiographicTechnician I");LabTech II("Medical Technologist II"); X-Ray Technician ("Radi-ation Therapist"); Licensed Practical Nurse. They per-form various testing, laboratory analyses, and treatmentfor patients which require training and utilization of spe-cialized equipment.As notedsupra,the record must be analyzed in ac-cordance with the Board's recent ruling inSt.Francis II.InSt.Francis II,the Board has formulated a revisedhealth care unit approach which attempts to fulfill itsdual obligations of adhering to Congress' admonitionagainst undue proliferation and guaranteeing the repre-sentational interests of health care employees. The Boardhas rejected the two-tiered analytical approach adoptedin St. Francis Hospital, 265 NLRB 1025 (1982) (St.Fran-cis 1).In St.Francis I,the Board identified seven "poten-tially appropriate" unit of employees including a skilledmaintenanceunit.The Board derived the seven unitsbased on traditional unit determination principles. InSt.Francis II,the Board held that theSt.Francis Iapproachis contrary to the intent of Congress and that the adop-tion of a "disparity-of-interests" test can best effectuateits statutory obligations in health care unit determina-tions.The disparity-of-interest approach requires an anal-ysisof traditional community of interest criteria, butsharper than usual differences (disparities) must be estab-lished between the petitioned-for unit and an overall pro-fessional or nonprofessional unit.The record shows that the petitioned-for unit consistsof 30 employees, a very small minority of the hospital's1100 employees, employed in one of the hospital's 27 de-partments. Although the bulk of work of the Engineer-ingDepartment requires special skills and knowledge,there are various other non-professional employees whoalso possess special skills and knowledge; and the paygrades for both groups reflect the same. The EngineeringDepartment employees are eligible to receive the samefringe benefits as the other nonprofessional employees.The hospital's labor relations policies are centrally con-trolled, and there is a uniform hire, fire and disciplinesystem. They are subjected to departmental supervision,as are the other nonprofessional employees. They per-form most of their duties throughout the hospital com-plex. They have frequent contact with the other nonpro-fessional employees in the course of the performance oftheir duties.Thus, the record fails to demonstrate a sufficient dis-parity of interests between the Engineering Departmentemployees and the other nonprofessional employees tosupport the conclusion that a broader unit would inhibitthe fair representation of the employees' interest in thepetitioned-for unit and to justify placing the EngineeringDepartment employees in a separate unit.Based on the foregoing and the record as a whole, Ihereby order that the petition be dismissed.ORDERIT IS HEREBY ORDERED thatthe petition filed hereinbe, and it herebyis,dismissed.1312With the exception of the stationary boiler operators and the clerk-typists.13Accordingly,the election held onApril 24,1984 is declared a nulli-ty and the pending Objections thereto are dismissed.